GREEN. J. :
There are but two cases in which this Court can correct its judgments at a term subsequent to their rendition ; one at common law where the entry was a misprision of the clerk ; the other under Mr. Nicholson’s law to authorize the Supreme Court to do justice in certain cases, and this ease does not fall within either (2) (3) Motion to award certiorari on that point denied.

 Power of Supreme Court over its judgment of former term. — Bill of Review does not lie to revise, Cox v. Breedlove, 2 Yerg. 499; Wilson v. Wilson, 10 Yerg. 200. But may correct errors arising from misprision of Clerk, Crutchfield v. Stewart, 1 Humph. 380; Farris v. Kilpatrick, 1 Humph. 379. Contra, where the error proceeds from an arrangement of the parties. Ridgeway v. Ward. 4 Humph. 430. See Witt v. Griggsby Infra. See the Code 2877, 2878, 2879. See also Ballen v. Farnsworth, Infra.